DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-10 and 14-18 were previously objected to. Applicant has successfully addressed these issues in the amendments filed on 06/15/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-4 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 06/15/2022. Accordingly, the rejection to the claims has been withdrawn. However, a separate rejection has been made.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8, and 15 recite the limitation "the latch" in lines 2, 3, and 3 respectfully.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the latch is in the claims. Claims will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030213095 to Jackson.
Regarding claim 1, Jackson  discloses:
An escape hatch for an aircraft (see paragraph 0002), comprising: a door body (12) having an exterior side (side with 16, fig 1) and an interior side opposite the exterior side (side with 14, fig 1); an exterior handle (16) movably connected to the door body (fig 1), the exterior handle rotatable between a stowed position (fig 3), in which the exterior handle is recessed within an opening of the door body (108), and an unstowed position (fig 4), the exterior handle being accessible from the exterior side of the door body to open a door (12) comprising the door body; and a visual indicator (64 being flush with 14) connected to the door body (via 14) and visible from the interior side of the door body only when the exterior handle is in the stowed position (fig 3, 64 is flush with 14).
Regarding claim 2, Jackson discloses:
The escape hatch of claim 1, wherein the door body defines an aperture (aperture in which 64 sits in, fig 1) through which the visual indicator is visible from the interior side of the door body only when the exterior handle is in the stowed position (64 is only flush when 16 is in the stowed position).
Regarding claim 3, Jackson discloses:
The escape hatch of claim 1, wherein the visual indicator is selectively moveable between a retained position (fig 3) and an unretained position (fig 4), the retained position to secure the exterior handle in the stowed position (retained position -fig 3- has 16 in the stowed position, see paragraph 0025).
Regarding claim 4, Jackson discloses:
The escape hatch of claim 3, wherein the visual indicator is visible from the interior side of the door body only when in the retained position (64 is only flush when 16 is in the stowed position).
Regarding claim 5, Jackson discloses:
The escape hatch of claim 3, wherein the door body defines an aperture (aperture in which 64 sits in, fig 1) through which the latch is visible from the interior side of the door body only when the visual indicator is in the retained position (fig 3, 64 is flush with 14). NOTE: as mentioned above, latch is being interpreted as visual indicator.
Regarding claim 6, Jackson discloses:
The escape hatch of claim 3, wherein the visual indicator is biased toward the retained position (68 biases 15 to the retained, flush position, see paragraph 0033).
Regarding claim 7, Jackson discloses:
The escape hatch of claim 1, wherein the visual indicator is rotatably connected to the door body (15 pivots about 66. Fig 1).
Regarding claim 8, Jackson discloses:
The escape hatch of claim 6, comprising a biasing member (68) biasing the visual indicator to rotate the visual indicator in a first rotational direction (clockwise as seen in fig 1), about an axis, past the retained position, and when the exterior handle is in the stowed position the latch is prevented from rotating past the retained position to secure the exterior handle in the stowed position (70 prevents 15 from rotating past the flush position; see paragraph 0026), and upon rotation of the visual indicator in a second rotational direction about the axis (counterclockwise as seen in fig 4), opposite the first rotational direction, the exterior handle is movable to an unstowed position (see fig 4). NOTE: as mentioned above, latch is being interpreted as visual indicator.
Regarding claim 9, Jackson discloses:
The escape hatch of claim 1, wherein the exterior handle is rotatably connected to the door body (see fig 4).
Regarding claim 10, Jackson discloses:
An aircraft comprising the escape hatch of claim 1 (see paragraph 0002).
Regarding claim 11, Jackson discloses:
A door for an aircraft (12), comprising: a door body (12) having an exterior side (side with 16, fig 1) and an interior side opposite the exterior side (side with 14, fig 1); an exterior handle (16) movably connected to the door body (fig 1), the exterior handle rotatable between a stowed position (fig 3), in which the exterior handle is recessed within an opening of the door body (108), and an unstowed position (fig 4), the exterior handle being accessible from the exterior side of the door body to open the door; a hook (28) connected to the door body (via 16) and selectively moveable between a retained position (fig 3) and an unretained position (fig 1), the retained position to secure the exterior handle in the stowed position (see paragraph 0021); and a visual indicator (64 being flush with 14) mechanically coupled to the hook (via 14,16), wherein the visual indicator is visible from the interior side of the door body only when the hook is in the retained position (see fig 3).
Regarding claim 12, Jackson discloses:
The door of claim 11, wherein the door body defines an aperture (aperture in which 64 sits in, fig 1) through which the visual indicator is visible from the interior side of the door body only when the hook is in the retained position (64 is only flush when 16 is in the stowed position).
Regarding claim 13, Jackson discloses:
The door of claim 11 or claim 12, wherein the hook is biased toward the retained position (34 biases 28 to the retained position, see paragraph 0021).
Regarding claim 14, Jackson discloses:
The door of claim 11, wherein the hook is rotatably connected to the door body (via 16).
Regarding claim 15, Jackson discloses:
The door of claim 14, further comprising a biasing member (34) biasing the hook to rotate the hook in a first rotational direction (counterclockwise as seen in fig 3), about an axis (axis about which 28 rotates), past the retained position (axis is to the right of the28 when 28 in in fig 3), and when the exterior handle is in the stowed position the latch is prevented from rotating past the retained position to secure the exterior handle in the stowed position (the hook is retained in the retained position of fig 3 by 32 so that it cannot rotate clockwise past the retained position), and upon rotation of the hook in a second rotational direction (clockwise) about the axis, opposite the first rotational direction, the exterior handle is movable to an unstowed position (the hook being disengaged allows the 16 to move from fig 3 to fig 4). NOTE: as mentioned above, latch is being interpreted as hook.
Regarding claim 16, Jackson discloses:
The door of claim 11, wherein the visual indicator is rotatably fixed to the hook (64 is rotatably fixed to 28 via 14 and 16).
Regarding claim 17, Jackson discloses:
The door of claim 11, wherein the exterior handle is rotatably connected to the door body (see fig 4).
Regarding claim 18, Jackson discloses:
An aircraft comprising the door of claim 11 (see paragraph 0002).
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Regarding Applicants arguments that “In Jackson, the visual indicator / trigger 15 shown in Figures 1,3 or 4 is always visible from the interior of the door, irrespective of the configuration of the external handle, albeit between an “flush” or pivoted configuration” and “In contrast, claim 1 recites that the visual indicator is visible from the interior side of the door body only when the exterior handle is in the stowed position”, Examiner respectfully disagrees. The visual indicator/trigger is not just 15, but rather 64 of 15 being flush with 14. While 15 is visible at all times and not just only when the exterior handle is in the stowed position, 64 of 15 being flush with 14 is the visual indicator/trigger and is only visible in the stowed position. Rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675